Exhibit 10.1
VOTING AGREEMENT


This VOTING AGREEMENT ("Agreement") is made and entered on June 5, 2007 (the
“Effective Date”) by and between Capersia Pte. Ltd. ("Capersia"), Lucayan Oil
and Gas Investments, Ltd. (“LOGI”), Frank A. Jacobs (“Jacobs”), and Valeska
Energy, Inc. (“Valeska”), , each individually a “Party,” and collectively the
“Parties.”


WITNESSETH:


WHEREAS, Capersia currently holds 30,000,000 shares of the common stock of
Texhoma Energy, Inc., a Nevada corporation (“Texhoma”); LOGI currently holds
18,174,000 shares of the common stock of Texhoma; Jacobs currently holds
7,500,000 shares of the common stock of Texhoma; and Valeska currently holds
(and/or is anticipated to receive within the next few weeks pursuant to the
Management Agreement between Valeska and Texhoma attached hereto as Exhibit A)
16,200,000 shares of the common stock of Texhoma; (collectively the “Texhoma
Common Stock”);


WHEREAS, Texhoma desires to appoint William M. Simmons and Daniel Vesco as
Directors of Texhoma (the “Directors”), which Directors require the Parties to
enter into this Voting Agreement concurrently with their agreeing to serve as
Directors of Texhoma;


WHEREAS, the Parties desire Mr. Simmons and Mr. Vesco to serve as Directors of
Texhoma; and


WHEREAS, the Parties desire to set forth in writing certain rights and
restrictions, including, without limitation, voting rights with respect to the
Texhoma Common Stock owned by the Parties.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:


1.           Stock.  The shares of Texhoma Common Stock of Texhoma owned by the
Parties and made a part of this Agreement as set forth on the signature page
hereof, shall be referred to herein as the "Stock".


2.           Voting. Subject to Section 4 below, the Parties agree that no Party
will vote the Shares which they hold for (i.e. in favor of) the removal of any
of the Directors for the Term of this Agreement.  The Parties also agree that in
the event of any shareholder vote of Texhoma (either by Board Meeting, a Consent
to Action with Meeting, or otherwise) relating to the removal of the Directors;
the re-election of the Directors; and/or the increase in the number of directors
of Texhoma during the Term of this Agreement, that such Parties will vote their
Shares against the removal of the Directors; for the re-election of such
Directors; and/or vote against the increase in the number of directors of
Texhoma, without the unanimous consent of the Directors, respectively.

      
        
Page 1 of 4    
Voting Agreement Regarding the Common Stock of 
Texhoma Energy, Inc.           


--------------------------------------------------------------------------------





3.           Shares Subject to Agreement. Any additional shares of Texhoma’s
Common Stock or other voting securities, or the voting rights relating thereto,
of Texhoma that may be owned, held or subsequently acquired in any manner,
legally or beneficially, directly or indirectly, of record or otherwise, by the
Parties at any time during the term of this Agreement as a result of the
ownership of the Stock that is referred to in this Agreement whether issued
incident to any stock split, stock dividend, increase in capitalization,
recapitalization, merger, consolidation, reorganization, or other transaction,
shall be included within the term "Stock" as used herein and shall be subject to
the terms of this Agreement.


4.           Breach of Fiduciary Duties.  In the event that either of the
Directors breaches his fiduciary duty to Texhoma, including, but not limited to
such Director’s conviction of an act or acts constituting a felony or other
crime involving moral turpitude, dishonesty, theft or fraud; such Director’s
gross negligence in connection with his service to Texhoma as a Director and/or
in any executive capacity which he may hold; and/or if any Party becomes aware
of information which would lead a reasonable person to believe that such
Director has committed fraud or theft from Texhoma, or a violation of the
Securities laws  (each a “Breach of Fiduciary Duty”), this Agreement and the
Voting requirement set forth in Section 2 above shall not apply, and the Parties
may vote the Shares as they see fit.


5.           Reservation of Rights.  All other rights and privileges of the
Stock shall be reserved to and retained by the Parties.


6.           Term.  This Agreement shall remain in full force and effect as of
the date hereof, until June 5, 2009 (the “Term”).


7.           Specific Performance.  Each Party hereto acknowledges that a remedy
at law for any breach or attempted breach of terms and provisions of this
Agreement may be inadequate, and such Parties therefore agree that the
non-breaching party shall be entitled to specific performance and injunctive and
other equitable relief in the event of any such breach or attempted breach.


8.           Successors and Assigns.  This Agreement shall be binding upon each
of the Parties who execute this Agreement below and their respective heirs,
legal representatives, successors and assigns.  This Agreement need not however
be executed by each Party hereto to become effective, but instead shall be
effective for each individual Party who has executed this Agreement below,
regardless of whether any other Party fails to execute such Agreement.


9.           Waiver.  The wavier by either party to this Agreement of a breach
or violation or any provision hereof shall not operate as or be construed to be
a waiver of any subsequent breach hereof.

      
       
Page 2 of 4  
Voting Agreement Regarding the Common Stock of      
Texhoma Energy, Inc.           


--------------------------------------------------------------------------------



10.           Governing Law.  This Agreement shall be interpreted in accordance
with the laws of the State of Texas.  In the event of a dispute concerning this
Agreement, the parties agree that venue lies in a court of competent
jurisdiction in Harris County, Texas.


11.           Headings; Gender.  The paragraph headings contained in this
Agreement are for convenience only, and shall in no manner be construed as part
of this Agreement.  All references in this Agreement as to gender shall be
interpreted in the applicable gender of the parties.


12.           Severability.  In the event any one or more of the provisions
contained in this Agreement shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.


13.           Amendment.  No modification, amendment, addition to, or
termination of this Agreement, nor waiver of any of its provisions, shall be
valid or enforceable unless in writing and singed by all the parties hereto.


14.           Effect of Facsimile and Photocopied Signatures. This Agreement may
be executed in several counterparts, each of which is an original.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  A copy of this Agreement
signed by one Party and faxed to another Party shall be deemed to have been
executed and delivered by the signing Party as though an original.  A photocopy
of this Agreement shall be effective as an original for all purposes.


15.           Entire Agreement.  This Agreement constitutes the sole and only
agreement of the parties hereto and supersedes any prior understanding or
written or oral agreements between the parties respecting the subject matter
hereof.
























[Remainder of page left intentionally blank.  Signature page follows.]





      
        
      
      
Page 3 of 4  
Voting Agreement Regarding the Common Stock of      
Texhoma Energy, Inc.      
    


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the Effective Date set forth above.




Capersia Pte. Ltd.
30,000,000 Shares of Common Stock
   
/s/ Richard Wilson
 
By: Richard Wilson
 
Its: Director
         
Lucayan Oil and Gas Investments, Ltd.
18,174,000 Shares of Common Stock
       
____________________________
 
By: Max Maxwell
 
Its: Director
         
/s/ Frank Jacobs
7,500,000 Shares of Common Stock
Frank A. Jacobs
         
Valeska Energy, Inc.
16,200,000 Shares of Common Stock
       
/s/ William M. Simmons
 
By: William M. Simmons
 
It: President
 






      
        
      
      
Page 4 of 4  
Voting Agreement Regarding the Common Stock of      
Texhoma Energy, Inc.       
    


--------------------------------------------------------------------------------


